        Case 1:19-cr-00793-JMF Document 41 Filed 01/06/21 Page 1 of 1




                                                       January 5, 2021

BY ECF                                      Application GRANTED. The proceeding is hereby
                                            ADJOURNED to March 25, 2021, at 10:30 a.m. Time is
The Honorable Jesse M. Furman               excluded under the Speedy Trial Act in the interests of
                                            justice from today until March 25, 2021, for the reasons
United States District Judge                set forth in Counsel's letter. The Clerk of Court is directed
Southern District of New York               to terminate Doc. #40. SO ORDERED.
40 Foley Square
New York, NY 10007

RE: United States v. Kenneth Garcia
    19 Cr. 793 (JMF)
                                                                   January 6, 2021
Dear Judge Furman:

        I write on behalf of the parties in response to the Court’s Order dated January
4, 2021 regarding the upcoming change-of-plea and sentencing hearing in the above-
captioned case, scheduled for January 21, 2021. Dkt. No. 38. To provide the parties
adequate time to finalize sentencing-related matters, including an agreement regarding
restitution, and given Covid-19’s persistent interference with the ability to safely
conduct in-person proceedings, the parties jointly and respectfully request a 60-day
adjournment. The defense consents to the exclusion of this additional period of
delay from the Speedy Trial Act under 18 U.S.C. § 3161(h)(7)(A).

                                                       Respectfully Submitted,



                                                       Andrew J. Dalack, Esq.
                                                       Assistant Federal Defender
                                                       (646) 315-1527

                                                       Counsel for Kenneth Garcia
Cc (via ECF): AUSA Michael Herman
